PER CURIAM
Defendant appeals a judgment of conviction for possession of a controlled substance. ORS 475.840(3)(b). On appeal, defendant contends that the trial court erred in denying his motion to suppress evidence under Article I, section 9, of the Oregon Constitution. He asserts that the police officer, who stopped defendant for riding his bicycle at night without a headlight, unlawfully extended the duration of the traffic stop when the officer, without reasonable suspicion, began questioning defendant about drugs and repeatedly asked for consent to search. A discussion of the facts would not benefit the bench, the bar, or the public. The state concedes that the stop was unlawfully extended. See State v. Rodgers /Kirkeby, 347 Or 610, 227 P3d 695 (2010). Based on our review of the record, we agree and accept the state’s concession. Cf. State v. Martusheff, 235 Or App 568, 232 P3d 998 (2010) (accepting state’s concession and reversing under similar circumstances).
Reversed and remanded.